Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 1 of 18




           EXHIBIT A
    Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 2 of 18
                                                                                                    3/
Filing # 121482418 E-Filed 02/1.6/2021 03:32:15 PM

                                                            IN THE CIRCUIT COURT OF THE
                                                            11114 JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI-DADE COUNTY,FLORIDA

        DEMETRICE SPANN,                                    CASE NO. 2021-003279-CA-01

               Plaintiff,

        V.

        WALMART INC.,
        a Foreign For-profit Corporation,

               Defendant.


                                       SUMMONS IN A CIVIL CASE

        TO: WALMART INC., through its Registered Agent:

                                      C T CORPORATION SYSTEM
                                      1200 SOUTH PINE ISLAND ROAD
                                      PLANTATION,FL 33324

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY

                                     PETER HOOGERWOERD,ESQ.
                                     REMER & GEORGES-PIERRE,PLLC.
                                     44 WEST FLAGLER STREET
                                     SUITE 2200
                                     MIAMI, FL 33130

        an answer to the complaint which.is herewith served upon. you, within 20 days after service ofthis
        summons upon you, exclusive of the day of service. If you fail to do so,judgment by default will
        be taken against you for the relief demanded in the complaint. You must also file your answer
        with the Clerk of this Court within a reasonable period of time after service.

                                                               2/18/2021

                                                            DATE
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 3 of 18



                                                         IN THE CIRCUIT COURT OF THE
                                                         1 1TH JUDICIAL CIRCUIT IN AND FOR
                                                         MIAMI-DADE COUNTY,FLORIDA

  DEMETRICE SPANN,                                        CASE NO.

           Plaintiff,

  V.

  WALMART INC.,
  a Foreign for-Profit Corporation,

           Defendant.



                                             COMPLAINT

          Plaintiff, DEMETR10E SPAN ("Plaintiff'), by and through the undersigned counsel,

  hereby sues Defendant, WALMART INC.("Defendant"), a Foreign for-Profit Corporation; and

  in support avers as follows:

                                     GENERAL ALLEGATIONS

  1. This is an action by the Plaintiff for declaratory and injunctive relief and damages under the

       Florida Civil Rights Act of 1992, Florida Statutes, § 760, et seq. ("FCRA")to redress injury

       done to Plaintiff by the Defendant for discriminatory treatment on the basis ofrace and national

       origin, as well as retaliation based on that discrimination.

  /. Plaintiff was at the time ofemployment and continues to be, a resident ofMiami-Dade County,

       Florida.

  3. Plaintiff was an employee of Defendant, which at all pertinent times had a storefront location

       at 9191 West Flagler Street, Miami, Florida 33147 — located in Miami-Dade County, Florida.




                                                     1
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 4 of 18



  4. Venue is proper in Miami-Dade County, Florida because all of the actions complained of

      herein occurred within Miami-Dade County, Florida and damages are due in Miami-Dade

     County, Florida.

  5. Defendant was a"person" and/or an "employer" pursuant to the FCRA since it employs fifteen

    (15)or more employees for the applicable statutory period; and it is subject to the employment

     discrimination provisions of the applicable statute.

  6. Defendant is a "person" within the purview of the FCRA.

  7. At all times material hereto, Plaintiff was an "employee" within the meaning ofthe FCRA.

  8. Plaintiff is a Black individual and is a member of a class of persons protected from

     discrimination in her employment under the FCRA.

  9. Plaintiff previously filed a timely charge ofemployment discrimination — on or about May 20,

     2019 — with the Equal Employment Opportunity Commission(EEOC), which was dually filed

     with the Florida Commission on Human Relations.

  10. All conditions precedent for the filing of this action before this Court have been previously

     met, including the exhaustion of all pertinent administrative procedures and remedies.

  1 1. Plaintiff has retained the undersigned counsel in order that Plaintiffs rights and interests may

     be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorney's

     fee.

                              FACTS COMMON TO ALL COUNTS

  12. On or about September 30, 2009, Plaintiff— a Black, African American individual — was hired

     by Defendant as a store associate.




                                                   2
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 5 of 18



   13. Over the years, Plaintiff was promoted at her job with Defendant. On or about June 2014,

      Plaintiff became Assistant Manager for one of Defendant's stores.

   14. Prior to March 2019, Plaintiff enjoyed her employment with Defendant and did not have any

      major challenges with Defendant's other employees or assigned duties.

   15. Throughout Plaintiff's employment with Defendant, a majority of Assistant Managers and

      other supervisors were White and Hispanic.

   16. On or about January 2019, Plaintifftook a leave of absence from her position due to a medical

      issue suffered by Plaintiff.

   17. During Plaintiff's leave ofabsence,Plaintiff's cousin — who works at the same store as Plaintiff

      — informed Plaintiff that she was going to be reprimanded upon Plaintiff's return to work due

      to placing merchandise in a wrong area.

  18. Plaintiff returned to her position on or about March 2019.

  19. Upon Plaintiff's return, Plaintiff reached out to Defendant's "Ethics Department" raising

      concerns about the confidentiality of employee reprimands and seeking to solve the problem.

      Defendant's Ethics Department confirmed receipt of Plaintiff's complaint and informed

      Plaintiff that the Ethics Department would have a reply within seven (7) to ten (10) business

      days.

  20. Plaintiff never received a response from Defendant's Ethics Department.

  21. Shortly after raising a complaint to Defendant's Ethics Department, Plaintiff started receiving

      disparate treatment from other employees in Defendant's store.

  22. This disparate treatment also came from a Store Manager — who is Black and of Hispanic

      national origin — Jonathan Williams ("Williams"). Williams would consistently undermine




                                                   3
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 6 of 18



      Plaintiff's authority in front of other employees and thoroughly question Plaintiff's decisions

      — something which did not occur to other Assistant Managers at Defendant's store.

  23. Hoping to solve the issue, Plaintiff complained to Williams about the disparate treatment

     Plaintiff was experiencing from Williams. Williams largely ignored Plaintiff's complaint and

      took no affirmative actions to cure the disparate treatment Plaintiff was experiencing.

  24. On or about March 22, 2019, Plaintiff's grandmother tragically passed away. Plaintiff

      submitted a request to Williams to use three (3) days of Paid Time Off("PTO") to grieve

     Plaintiff's loss and support her family.

  25. Williams denied Plaintiff's request, citing a lack of managers who could cover Plaintiff's

      shifts. Williams indicated that next week would be better for Plaintiff to take time off

  26. Plaintiff did not miss any shifts following her grandmother's death.

  27. The funeral of Plaintiff's grandmother was scheduled for the following Saturday, on or about

      March 30, 2019.

  28. Plaintiff submitted another request to use some PTO to be able to attend her grandmother's

     funeral. This request was also denied by agents of the Defendant.

  29. Plaintiff ultimately attended her grandmother's funeral to celebrate her grandmother's life and

     to help Plaintiff's family grieve their loss.

  30. Plaintiff worked for about another week at Defendant's store following her grandmother's

     funeral.

  31. Plaintiff was terminated by Defendant on or about April 7, 2019 by co-manager Darryl — on

     the instructions of Williams. Defendant claimed that Plaintiff was terminated due to not

     following certain store procedures.




                                                     4
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 7 of 18



  32. However, White, Hispanic Assistant Managers — Luis Grande ("Grande") and Eric Gonzales

     ("Gonzales") — also did not follow standard store procedures. Grande and Gonzales kept their

      employment with Defendant and were not terminated by Defendant.

  33. Any reason proffered for the termination ofPlaintiff's employment is mere pretext for unlawful

      discrimination.

  34. Plaintiff's performance at all times has been satisfactory or above satisfactory

                                             COUNT I
                            Race Discrimination in Violation ofthe FCRA

  35. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-34 above as if

      set out in full herein.

  36. Plaintiff is a member of a protected class under the FCRA.

  37. By the conduct described above, Defendant has engaged in discrimination against Plaintiff

      because of Plaintiff's race and subjected the Plaintiff to race-based animosity.

  38. Such discrimination was based upon the Plaintiff's race in that Plaintiff would not have been

      the object of discrimination, but for the fact that Plaintiff is Black.

  39. Defendant's conduct complained of herein was willful and in disregard ofPlaintiff's protected

      rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

      race was unlawful, but acted in reckless disregard of the law.

  40. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

      possessed the authority to affect the terms, conditions, and privileges ofPlaintiff's employment

      with the Defendant.

  41. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

      and did so despite the knowledge of said employees engaging in discriminatory actions.

  42. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights, has


                                                     5
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 8 of 18



     been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

  43. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

     representatives, and the Defendant's failure to make prompt remedial action to prevent

     continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

     federal law.

  44. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

     malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling

     Plaintiff to damages in the form of compensatory and punitive damages pursuant to state law,

     to punish the Defendant for its actions and to deter it, and others,from such action in the future.

  45. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

     damages as a result of Defendant's discriminatory practices unless and until this Honorable

     Court grants relief.

  WHEREFORE,Plaintiff respectfully prays for the following relief against Defendant:

         a. Adjudge and decree that Defendant has violated the FCRA,and has done so willfully,

             intentionally, and with reckless disregard for Plaintiff's rights;

         b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

             adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

             employment practices described herein;

         c. Enter an award against Defendant and award Plaintiff compensatory damages for

             mental anguish, personal suffering, and loss of enjoyment of life;

         d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

             full benefits Plaintiff would have had Plaintiff not been discriminated against by

             Defendant, or in lieu of reinstatement, award front pay;



                                                   6
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 9 of 18



          e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         f. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                            COUNT II
                      National Origin Discrimination in Violation ofthe FCRA

  46. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-34 of this

      complaint as if set out in full herein.

  47. At all times material hereto, Defendant failed to comply with the Florida Civil Rights Act

    (FCRA)of 1992 Florida Statues § 760.10, which in its relevant section states it is an unlawful

      employment practice for an employer to discriminate or discharge or otherwise to discriminate

      against any individual with respect to compensation, terms, conditions, or privileges of

     employment, because of such individual's race, color, or national origin.

  48. The applicable statute, FCRA,prohibits an employer from making employment decisions, or

     from taking any personnel action, affecting the terms, conditions and privileges of one's

     employment, based upon national origin considerations or reasons.

  49. The Plaintiff is of African American national origin and she possessed the requisite

     qualifications and skills to perform her position with Defendant.

  50. The Plaintiff was subjected to disparate treatment in the work place, in that similarly situated,

     non-African American employees were not overseen as thoroughly and were subject to

     different standards from Plaintiff.

  51. The Plaintiff was terminated as a result of her national origin and the reasons given by

     Defendant, if any, for her termination are mere pretext for illegal discrimination.




                                                   7
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 10 of 18



  52. As a direct and proximate result of the Defendant unlawful acts, Plaintiff has suffered great

       and irreparable economic harm and other associated losses such as emotional distress,

       humiliation, embarrassment, and economic losses.

 _ 53.. Moreover, as a further result of the Defendant unlawful national origin based discriminatory

       conduct, the Plaintiff has been compelled to file this action and she has incurred the costs of

       litigation.

  54. Plaintiff was qualified for her position with Defendant.

  55. Defendant violated the Florida Civil Rights Act of 1992(FCRA) by discriminating against

       Plaintiff because of her national origin in the terms, conditions, and privileges ofemployment.

  56. Defendant retaliated against Plaintiff after complaints of national origin discrimination and

       failed to address complaints of discrimination.

  57. The Defendant's actions were malicious and were recklessly indifferent to the Plaintiff's rights

       pursuant to Florida Statute § 760, which protects a person from discrimination because ofrace

       and national origin.

 58. The aforementioned actions of Defendant were done wantonly, willfully, maliciously, and

       with reckless disregard of the consequences of such actions.

   WHEREFORE,Plaintiff respectfully prays for the following relief against Defendant:

           a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

               intentionally, and with reckless disregard for Plaintiffs rights;

           b. Enter ajudgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

               adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

               employment practices described herein;

           c. Enter an award against Defendant and award Plaintiff compensatory damages for



                                                     8
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 11 of 18



               mental anguish, personal suffering, and loss of enjoyment of life;

           d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

               Defendant, or in lieu ofreinstatement, award front pay;

           e. Award Plaintiff the costs ofthis action, together with a reasonable attorneys' fees; and

          f. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.

                                               COUNT III
                                  Retaliation in Violation ofthe FCRA

   59. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-34 of this

       complaint as if set out in full herein.

   60. Plaintiff is a member of a protected class under the FCRA.

   61. By the conduct described above, Defendant retaliated against Plaintiff for exercising rights

       protected under the FCRA.

   62. Defendant's conduct complained of herein was willful and in disregard of Plaintiff's protected

       rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

       race and national origin was unlawful, but acted in reckless disregard of the law.

   63. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights, has

       been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

   64. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant's failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

       state law.

   65. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with


                                                    9
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 12 of 18



      malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling

      Plaintiff to damages in the form of compensatory and punitive damages pursuant to state law,

      to punish the Defendant for its actions and to deter it, and others, from such action in the future.

   66. Plaintiff has suffered and will continue to suffer, both irreparable injury and compensable

      damages as a result of Defendant's discriminatory practices unless and until this Honorable

      Court grants relief.

   WHEREFORE,Plaintiff respectfully prays for the following relief against Defendkult:

          a. Adjudge and decree that Defendant has violated the FCRA,and has done so willfully,

              intentionally, and with reckless disregard for Plaintiff's rights;

          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

              adjustment, and prejudgment interest at amounts to he proved at trial for the unlawful

             employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

             full benefits Plaintiff would have had Plaintiff not been discriminated against by

             Defendant, or in lieu of reinstatement, award front pay;

          e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          f. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.




                                                    10
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 13 of 18



                                           JURY DEMAND

         Plaintiff demands trial by jury of all issues triable as of right by jury.




   Dated: February 10, 2021
                                                                  Respectfully submitted,


                                                                 /s/Peter M. Hoogerwoerd, Esa.
                                                                 Peter M. Hoogerwoerd, Esq.
                                                                 Fla. Bar No.: 0188239
                                                                 Ivette Rabeiro, Esq.
                                                                 Fla. Bar. No. 1026822
                                                                 Email: pmh@rgpattomeys.com
                                                                 Remer & Georges-Pierre,PLLC
                                                                 44 West Flagler Street, Suite 2200
                                                                 Miami, FL 33130
                                                                (305)416-5000- Telephone
                                                                (305)416-5005- Facsimile




                                                   11
FilingCase 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 14 of 18
      # 121165910   E-Filed 02/10/2021 02:24:26 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Demetrice Spann
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Walmart Inc.
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ☐ $8,000 or less
        ☐ $8,001 - $30,000
        ☐ $30,001- $50,000
        ☐ $50,001- $75,000
        ☐ $75,001 - $100,000
        ☒ over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 15 of 18




   CIRCUIT CIVIL

   ☐ Condominium
   ☐ Contracts and indebtedness
   ☐ Eminent domain
   ☐ Auto negligence
   ☐ Negligence—other
         ☐ Business governance
         ☐ Business torts
         ☐ Environmental/Toxic tort
         ☐ Third party indemnification
         ☐ Construction defect
         ☐ Mass tort
         ☐ Negligent security
         ☐ Nursing home negligence
         ☐ Premises liability—commercial
         ☐ Premises liability—residential
   ☐ Products liability
   ☐   Real Property/Mortgage foreclosure
           ☐ Commercial foreclosure
           ☐ Homestead residential foreclosure
           ☐ Non-homestead residential foreclosure
           ☐ Other real property actions

   ☐Professional malpractice
         ☐ Malpractice—business
         ☐ Malpractice—medical
         ☐ Malpractice—other professional
   ☒ Other
         ☐ Antitrust/Trade regulation
         ☐ Business transactions
         ☐ Constitutional challenge—statute or ordinance
         ☐ Constitutional challenge—proposed amendment
         ☐ Corporate trusts
         ☒ Discrimination—employment or other
         ☐ Insurance claims
         ☐ Intellectual property
         ☐ Libel/Slander
         ☐ Shareholder derivative action
         ☐ Securities litigation
         ☐ Trade secrets
         ☐ Trust litigation


   COUNTY CIVIL

   ☐ Small Claims up to $8,000
   ☐ Civil
   ☐ Real property/Mortgage foreclosure
                                                     -2-
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 16 of 18



   ☐ Replevins
   ☐ Evictions
         ☐ Residential Evictions
         ☐ Non-residential Evictions
   ☐ Other civil (non-monetary)

                                        COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes ☐ No ☒

           IV.   REMEDIES SOUGHT (check all that apply):
           ☒ Monetary;
           ☒ Nonmonetary declaratory or injunctive relief;
           ☒ Punitive

           V.     NUMBER OF CAUSES OF ACTION: [ ]
           (Specify)

             3

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   ☐ yes
                   ☒ no

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☒ no
                   ☐ yes If “yes,” list all related cases by name, case number, and court.


           VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 ☒ yes
                 ☐ no

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Peter M Hoogerwoerd                      Fla. Bar # 188239
                  Attorney or party                                      (Bar # if attorney)

  Peter M Hoogerwoerd                              02/10/2021
   (type or print name)                            Date




                                                   -3-
FilingCase 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 17 of 18
      # 121482418   E-Filed 02/16/2021 03:32:15 PM


                                                            IN THE CIRCUIT COURT OF THE
                                                            11TH JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI-DADE COUNTY, FLORIDA

        DEMETRICE SPANN,                                    CASE NO. 2021-003279-CA-01

               Plaintiff,

        v.

        WALMART INC.,
        a Foreign For-profit Corporation,

              Defendant.
        ____________________________________/

                                       SUMMONS IN A CIVIL CASE

        TO: WALMART INC., through its Registered Agent:

                                      C T CORPORATION SYSTEM
                                      1200 SOUTH PINE ISLAND ROAD
                                      PLANTATION, FL 33324

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

                                      PETER HOOGERWOERD, ESQ.
                                      REMER & GEORGES-PIERRE, PLLC.
                                      44 WEST FLAGLER STREET
                                      SUITE 2200
                                      MIAMI, FL 33130

        an answer to the complaint which is herewith served upon you, within 20 days after service of this
        summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
        be taken against you for the relief demanded in the complaint. You must also file your answer
        with the Clerk of this Court within a reasonable period of time after service.


        ______________________                              ____________________
        CLERK                                               DATE
        _____________________________________
        (BY) DEPUTY CLERK
Case 1:21-cv-21368-JAL Document 1-2 Entered on FLSD Docket 04/09/2021 Page 18 of 18
